Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16 recite in the independent claim 1 (line 8) and claim 16 (line 7)
 “a network traffic flow.” It is unclear whether these limitations are referring to the previously recited “a network traffic flow” (See claim 1, line 4 and claim 16, line 3).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2-4, 6-8, 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. US 2003/0128708, of record.
Claims 1 and 16:
	Inoue et al. discloses a method and a system comprising a processor and a memory coupled to the processor and configured to provide the processor with instructions (relay 24; Inoue et al.; Fig. 10; Fig. 7), comprising: 
receive, from a configuration interface and for a first packet type associated with a network traffic flow originating from a first application type, a first differentiated
services header value (DSHV) to associate with the first packet type and a corresponding first quality of service treatment (the priority determining unit 64 refers to a policy table 70 to determine a priority of the packet based on policy….another priority than the priority set at the application level is determined on the basis of the dynamic or static policy; Inoue et al.; [0032]);
receive, from the configuration interface and for a second packet type associated
with a network traffic flow originating from a second application type, a second DSHV to
associate with the second packet type and a corresponding second quality of service
treatment (the priority determining unit 64 refers to a policy table 70 to determine a priority of the packet based on policy….another priority than the priority set at the application level is determined on the basis of the dynamic or static policy; Inoue et al.; [0032]);
receive a first packet having the first packet type and apply the first quality of
service treatment to the first packet (the client 20 generates a packet formed by application data; Inoue et al.; [0038]; (the TOS rewriting unit 66 puts the packet in a packet transmission queue corresponding to the third priority/TOS value; Inoue et al.; [0035]; priority control according to XML priority on Fig. 10)); and
receive a second packet having the second packet type and apply the second
quality of service treatment to the second packet (generating a packet formed by application data by clients other than client 20; Inoue et al.; [0038]; [0048]; (the TOS rewriting unit 66 puts the packet in a packet transmission queue corresponding to the third priority/TOS value; Inoue et al.; [0035]; priority control according to XML priority on Fig. 10)).
Claim 2:
Inoue et al. discloses applying the first DSHV to the first packet includes evaluating a context associated with a way in which a first application of the first application type is used (Inoue et al.; [0038]).
Claim 3:
Inoue et al. discloses evaluating the context in which the first application is used includes evaluating an application (e.g. shopping order, shopping product reference, others; Inoue et al.; [0027]; [0028]) that originated the first packet.
Claim 4:
Inoue et al. discloses evaluating the context in which the first application is used includes evaluating a user identifier associated with an originator of the first packet (Inoue et al.; [0038]).
Claim 6:
Inoue et al. discloses evaluating the context in which the first application is used includes evaluating at least one of a source and a destination associated with the traffic flow (Inoue et al.; [0038]).
Claim 7:
Inoue et al. discloses the first DSHV comprises a Differentiated Service Code Point value (Inoue et al.; [0036]; [0038]).
Claim 8:
Inoue et al. discloses the first DSHV comprises a Type of Service value (Inoue et al.; [0036]; [0038]).
Claim 10:
Inoue et al. discloses upon a detection of a context change (XML tag changes to a different value based on the case; Inoue et al. [0027]; [0038]; [0042]; [0044]) associated with the  network traffic flow (client 20 – server 22 flow; Inoue et al.; Fig.10), to change the first DSHV to the second DSHV in a subsequent packets associated with the network traffic flow (Inoue et al.; [0038]; [0042]; [0044]).
Claim 15:
Inoue et al. discloses the first packet is a packet other than an initial packet sent by the device in conjunction with the flow (Inoue et al.; [0038]; [0042]; [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. US 2003/0128708 in view of Roese et al. US 2003/0216143.
Inoue et al. discloses the claimed invention as to claim 1 above.
Inoue et al. fails to explicitly teach evaluating the context in which the first application is used includes evaluating a geolocation.
However, Roese et al. discloses the above limitation (Roese et al.; [0137]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include regulation taught by Roese et al. in the system of Inoue et al. in order to regulate resources/quality based on location.

Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. US 2003/0128708 in view of McDysan 2003/0112755, of record.
Inoue et al. discloses the claimed invention as to claim 1 above.
Inoue et al. fails to teach claims 9 and 11-14.
However, McDysan discloses regarding claim 9, the processor is further configured to associate the first DSHV with the network traffic flow in a session table (McDysan; [0036]- [0040]; 82, 102 on Fig. 5).
McDysan discloses regarding claim 11, to generate a session record that includes a Differentiated Service Code Point value to be used for a session (McDysan; [0036]- [0040]; 82, 102 on Fig. 5).
McDysan discloses regarding claim 12, to generate a session record that includes a Differentiated Service Code Point value to be used for return traffic (McDysan; [0036]- [0040]; 82, 102 on Fig. 5).
McDysan discloses regarding claim 13, to generate a session record that includes a Quality of Service treatment to be used for a session (McDysan; [0036]- [0040]; 82, 102 on Fig. 5).
McDysan discloses regarding claim 14, to receive a customizable Differentiated Service Code Point profile (Inoue et al.; Fig. 9; [0038]; [0042]; [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of filing to put the packet in a packet transmission queue corresponding to the TOS
value (Inoue et al.; [0035]) based on a lookup taught by McDysan in order to identify
which queue handles the service class.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416